United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 98-2450
                                ___________

William Barnes, M.D.,                  *
                                       *
       Plaintiff - Appellant,          *
                                       * Appeal from the United States
       v.                              * District Court for the
                                       * District of North Dakota.
St. Joseph’s Hospital d/b/a UniMed     *
Medical Center; Medical Arts           *
Clinic, P.C.; David G. Danielson;      * [UNPUBLISHED]
Does 1-100, inclusive; PhyCor of       *
Minot, Inc.,                           *
                                       *
       Defendants - Appellees.         *
                                       *
                                       *
                                  ___________

                          Submitted: March 10, 1999
                           Filed: June 10, 1999
                                 ___________

Before BEAM and HEANEY, Circuit Judges, and GOLDBERG,1 Judge.
                            ___________

PER CURIAM.




      1
       The Honorable Richard W. Goldberg, Judge, United States Court of
International Trade, sitting by designation.
       William Barnes, M.D., appeals from a final order entered in the United States
District Court2 for the District of North Dakota granting defendants’ motions to
dismiss pursuant to Fed. R. Civ. P. 12(b)(6). In his complaint and amended
complaints, Barnes alleged that defendants engaged in a pattern of mail and wire
fraud, including filing false statements with the Immigration and Naturalization
Service in violation of the Immigration and Naturalization Act of 1990, 8 U.S.C. §§
1101, et seq. According to Barnes, defendants’ alleged acts gave rise to a civil
action under the Racketeering Influence and Corrupt Organizations Act (“RICO”),
18 U.S.C. § 1962(c). Barnes claimed that defendants’ civil RICO violations
resulted in the loss of his medical practice and other employment opportunities. In
several orders, the district court concluded that the complaint and amended
complaints failed to establish that defendants engaged in a pattern of racketeering
activity and that appellant’s alleged damages were not proximately related to the
alleged RICO violations. Therefore, the district court dismissed Barnes’s suit for
failure to state a claim upon which relief could be granted.

       Having carefully reviewed the record and the applicable legal principles, we
find no error in the district court’s disposition of this matter. Accordingly, we
affirm the judgment of the district court. See 8th Cir. R. 47(B).

A true copy.

  ATTEST:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
        The Honorable Patrick A. Conmy, District Judge, United States District Court
for the District of North Dakota.
                                         -2-